Citation Nr: 1624888	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-28 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a vision disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to December 1982.  He received the Army Commendation Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO denied entitlement to service connection for a right foot injury, a right ankle injury, a right hand disability, and impaired vision.  The Veteran filed a notice of disagreement (NOD) with the May 2010 decision later that month.  A statement of the case (SOC) was issued in June 2010 and the Veteran filed a substantive appeal (in a statement in lieu of a VA Form 9 (VA Form 21-4138)) in July 2010.  

The Veteran requested a hearing before a Decision Review Officer (DRO) in July 2010.  A hearing was scheduled for a date in May 2011, but the Veteran withdrew his hearing request in April 2011 (see an April 2011 VA Form 21-4138, Statement in Support of Claim, from the Veteran's representative), an informal hearing conference with a DRO was conducted in April 2011 in lieu of a formal hearing, and a report of that conference has been associated with the file.

In March 2015, the Board remanded these matters to the agency of original jurisdiction (AOJ) for further development.  After accomplishing the requested development (to the extent possible), the RO continued to deny the matters on appeal (as reflected in a June 2015 supplemental SOC (SSOC), and returned the matters to the Board for further appellate consideration.

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the electronic claims file reveals that additional AOJ action pertaining to the claims on appeal is warranted.  Specifically, the record reflects that further efforts should be undertaken and documented with respect to obtaining any available VA treatment records.

In its March 2015 remand, the Board instructed the AOJ to secure copies of records of all VA evaluations or treatment of the Veteran.  The June 2015 SSOC indicates that an electronic review of the Veteran's treatment records from the "Gainesville VA Medical Center" was conducted, but that no records were located.  There is no other documentation as to any efforts that were undertaken to obtain any outstanding VA treatment records.  

The Veteran has reported that all of his VA treatment has occurred at the VA Medical Center in Lake City, Florida (VAMC Lake City) (see a January 2010 VA Form 21-4138 submitted by the Veteran).  Although the Board acknowledges that the VA Medical Center in Gainesville, Florida (VAMC Gainesville) and VAMC Lake City are both part of the North Florida/South Georgia Veterans Health System, the scope of the AOJ's efforts to obtain all available VA treatment records is unclear from the sole reference to an electronic review of the Veteran's treatment records from VAMC Gainesville in the June 2015 SSOC.  In other words, it is not clear whether any records were specifically sought from VAMC Lake City.  As there is no documentation in the electronic claims file of a negative reply from any VA medical facility and the Veteran was not provided with a notification letter of such or given the opportunity to provide the records himself, a remand is again necessary to attempt to obtain any available VA treatment records.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the North Florida/South Georgia Veterans Health System all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also while these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly, as regards private treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014).  See 38 U.S.C.A. § 5103(b) (1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those from the North Florida/South Georgia Veterans Health System and dated since December 1982.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All efforts undertaken to obtain these records must be fully documented in the electronic claims file and all records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate, authorization to obtain any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159  (2015).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If any additional relevant evidence is added to the Veteran's electronic claims file, and benefit sought  on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that reflects consideration of all additional relevant evidence received since the June 2015 SSOC and includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

